Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 22, 2002 (People v Williams, 296 AD2d 560 [2002]), affirming a judgment of the County Court, Dutchess County, rendered November 30, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *468effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, EJ., Santucci, Luciano and Adams, JJ., concur.